Citation Nr: 0507768	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-34 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for tibial stress fracture of the left lower 
extremity.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tibial stress fracture of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to April 
2000.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 decision by the RO in Winston-Salem, 
North Carolina, which in pertinent part, granted service 
connection and assigned a noncompensable rating for tibial 
stress fractures of the left and right lower extremities, 
effective April 2, 2000.  In a July 2003 rating decision, the 
RO increased the veteran's disability ratings to 10 percent, 
effective April 2, 2000.
 
The Board notes that in October 2002, the veteran submitted a 
notice of disagreement with the July 2002 rating decision.  
She was issued a statement of the case in July 2003.  The 
veteran never submitted a substantive appeal pertaining to 
the issues of entitlement to an increased rating for a low 
back disorder and entitlement to an increased rating for 
rhinitis; and these issues were not certified as being on 
appeal.  Therefore, those issues are not currently before the 
Board.

In argument presented to the RO in May 2004, the veteran's 
representative argued that the veteran was entitled to an 
effective date earlier than April 2, 2000, for the assignment 
of a 10 percent disability evaluation for a low back 
disorder.  That rating was assigned in the July 2002 rating 
decision.  Since this argument was submitted more than one 
year after the notice of the July 2002 decision, it is 
unclear whether the representative is raising a claim based 
on clear and unmistakable error in that decision.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained. 

2.  The veteran has pain in both tibias; but does not have 
compensable limitation of motion, recurrent subluxation or 
lateral instability, dislocated semilunar cartilage, or 
ankylosis in any affected joint, and has no more than 
moderate impairment of her tibias and fibulas.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of a stress fracture of the left tibia 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Code 
5262 (2004).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of a stress fracture of the right tibia 
are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the July 
2003 statement of the case, the November 2003 supplemental 
statement of the case and June 2000, September 2001 and 
February 2003 correspondence from the RO, the veteran has 
been given notice of the evidence necessary to substantiate 
her claims on appeal.

In particular, the Board notes evidence development letter 
dated in September 2001, in which the veteran was advised of 
the type of evidence necessary to substantiate her claims on 
appeal.  In this letter, the veteran was advised of her and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran, and what evidence should 
be provided by VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision.  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If she submitted additional evidence 
substantiating her claim, she would have received the same 
benefit as if she submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for and the veteran along with her representative 
have been given the opportunity to submit written argument.  

Factual Background

Service medical records show that the veteran was discharged 
from service due to bilateral tibial stress fractures with 
secondary pain of the hips, knees, ankles and feet.

In a July 2000 rating decision, the RO established service 
connection for bilateral tibial stress fractures of the left 
and right lower extremities, with a noncompensable evaluation 
assigned to each extremity.  Service connection was made 
effective April 2, 2002.

In July 2000, the veteran presented for a private routine 
physical examination.  She reported a longstanding history of 
bilateral tibial stress fractures and related them to her 
period of basic training.  She complained of flare-ups of 
anterior shin pain and reported use of numerous anti-
inflammatories with variable results.  The diagnostic 
assessment was longstanding history of bilateral tibial 
stress fractures since 1997.  She was subsequently referred 
to a private orthopedic clinic.

In August 2000, the veteran presented at a private orthopedic 
clinic with complaints of leg pains.  She reported minimal 
pain in her tibias and noted aches in her lower leg and the 
front of her ankles but the majority of pain was behind her 
kneecaps.  Occasionally this pain made it difficult for her 
to fall asleep and she noted that at times the pain was so 
intense that it caused tears.  She had difficulty sitting for 
long periods of time, and difficulty with stairs and 
squatting.  She reported use of shoe inserts, physical 
therapy and medications to alleviate the pain.  

Physical examination revealed a healthy lady of short 
stature.  Examination of the legs revealed mild varus through 
her tibias which appeared to have a slight external rotation 
and flexible flat feet.  There was no focal tenderness in the 
area of the stress fractures and she was mildly tender 
beneath the medial facets of the patellae on both sides.  Her 
knees were stable and she had increased Q angle.  Her ankles 
and knees had good range of motion.  She had good strength 
and walked without a limp.  No effusions or swelling about 
her legs or knees were noted.  The diagnostic impressions 
were patellofemoral symptoms due to her alignment; mild 
symptoms related to flexible flat feet; and a past history of 
bilateral stress fractures which at the time, appeared not to 
bother her.  An X-ray study of her knees and tibias was 
completed in conjunction with the examination, and no 
significant bony abnormalities were noted.  The doctor 
suggested the use of neoprene sleeves, talked to her about 
physical therapy, and discussed the use of anti-
inflammatories.  She refused each method of treatment for 
various reasons.

In March 2001, the veteran filed a claim for increased 
ratings.  By a statement dated in March 2001, she asserted 
that she was constantly experiencing pain which had increased 
in severity over the years.

In November 2001, the RO received numerous lay statements 
written on behalf of the veteran.  The veteran's husband 
reported that she experienced constant pain in her legs, and 
took medicine daily in an effort to alleviate the pain.  He 
reported that the veteran could not stand for long periods of 
time, and consequently he completed household tasks, such as 
shopping.  The veteran's sister and brother-in-law reported 
that the veteran walked with a pronounced limp, and 
frequently had to elevate her legs because they became 
swollen when walking.   

During a February 2002 VA examination, the veteran complained 
of sharp pain in the lower third of her legs.  She complained 
of cracking and creaking noises in her knees and reported 
that she gave up running but had to remain ambulant.  

On physical examination, she walked without a limp, and had a 
normal gait and normal alignment.  Her knees were symmetrical 
and non-tender on palpation and no crepitation was noted.  

Range of motion was "smooth" and was from 0 to 140 degrees.  
On examination of the shins, she had tenderness over the 
lower two thirds for a period of two to three inches left and 
right.  No irregularity was felt and no excess tenseness or 
tenderness was noted in the anterolateral compartments.  She 
could stand on tiptoe and on heels and had normal strength.  
The diagnosis was bilateral tibia stress fractures, 
symptomatic with histories.  

An X-ray study of the tibia and fibula, performed in 
conjunction with the examination, did not show any change.    

In a statement from the veteran, received by the RO in 
October 2002, she stated that her legs constantly throbbed 
and she had pain in her feet, behind her knees and in her 
hips.  She also reported difficulty with bending because the 
pain radiated up her legs.

In a private outpatient treatment note, dated November 2002, 
the veteran presented for a physical examination.  She 
complained of lower leg and ankle pain which had worsened and 
noted a longstanding history of shin splints and bilateral 
stress fractures.  The pertinent diagnostic assessment was 
arthritis of the ankles.  She was subsequently referred for a 
rheumatology evaluation due to possible symptoms of 
neuropathy which included numbness and tingling in her lower 
extremities.  

In December 2002 the veteran presented for a private 
rheumatology evaluation.  She complained of a throbbing, 
aching pain behind her knees as well as in her feet and her 
entire leg.  At times she experienced stiffness in her 
fingers and discomfort in the palm of her hand.  She noted 
pain in her hips which worsened with ambulation.  The pain 
was intermittent and lasted a day.  She denied pain in her 
thighs but stated that her knees constantly hurt.  

On physical examination, her hips had full range of motion 
and no tenderness was noted.  In regards to her knees, she 
had full range of motion and there were no effusions, warmth 
or synovitis.  Her ankle and metatarsophalangeal (MTP) joints 
were unremarkable.   On diagnostic assessment the doctor 
noted that the veteran had chronic intermittent leg pain but 
overall her examination was benign.  She further found that 
it was possible that the veteran had a component of 
fibromyalgia due to the fact that she had tender points and 
sleep disturbance.  She also noted that the veteran suffered 
from arthralgias but found no evidence of inflammatory 
arthritis.

In March 2003, the veteran presented for a private 
rheumatology follow-up evaluation.  The diagnostic assessment 
was chronic leg pain with mild degenerative changes in the 
knees and feet but pain primarily in the calf area.  The 
doctor could not find an obvious etiology for the diagnostic 
assessment.  The doctor further noted that the veteran 
suffered from fibromyalgia syndrome and some arthralgias.   

During a June 2003 VA examination, the veteran essentially 
reiterated her complaints of daily pain in her hips, legs, 
knees and feet.  She reported the use of Bextra and Mobic on 
a regular basis for her leg pains, which was prescribed by 
her private rheumatologist.  

Physical examination revealed she ambulated "entirely 
normally."  Bilateral hip examinations were "entirely 
within normal limits" except for pain on maximum flexion 
which was limited bilaterally to flexion at 90 degrees.  
Otherwise, there was no pain on limitation of motion, pain on 
motion, point tenderness or deformity.  Bilateral leg and 
knee examinations were entirely within normal limits with no 
evidence of joint, tendon, neuromuscular or other 
abnormality.  

The veteran complained of slight tenderness on pressure in 
the forefoot area of her sole but otherwise there was no 
postural abnormality, joint, muscle, tendon or bone 
abnormality.  She could squat, toe, heel, hop and bear weight 
on each leg without evidence of pain.  There were no typical 
trigger points which would be typical of fibromyalgia.  The 
pertinent diagnosis was residual bilateral stress fractures 
with pain in hips, legs, knees and feet with essentially 
normal clinical findings.    

In a July 2003 rating decision, the RO granted a 10 percent 
rating for the service-connected bilateral tibial stress 
fractures of the left and right lower extremities. Effective 
April 2, 2000.


Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  The Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995).  In applying 
these regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry is not to be limited to muscles or nerves.  
These determinations were, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
Id.

The veteran's tibial stress fractures have been evaluated 
under Diagnostic Code 5262.  Under this diagnostic code, 
malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent rating; malunion with 
moderate knee or ankle disability warrants a 20 percent 
rating; and malunion with marked knee or ankle disability 
warrants a 30 percent rating.  Nonunion, with loose motion, 
requiring a brace, merits a 40 percent rating.  38 C.F.R. § 
4.71a, Code 5262.

The evidence shows that the veteran's main symptom consists 
of pain.  The VA and private examinations have revealed 
little impairment in addition to the complaints of pain.  On 
the most recent VA examination, pain was reportedly a factor 
only on the extremes of hip motion, and the clinical findings 
were described as "essentially normal."  These findings 
were consistent with those reported on the earlier VA and 
private examinations.  Because repeated examinations have 
failed to document significant limitation of motion or other 
disability, the Board is unable to conclude that the stress 
fractures of the tibias have caused more than slight 
disability at any time since the effective date of service 
connection.

Furthermore, there is no objective clinical indication, that 
she has additional functional impairment, above and beyond 
the 10-percent level, which would support a higher rating.  
On the examinations, functional factors, including pain, 
reportedly caused no limitations beyond the extremes of 
motion.  These factors, therefore, could not serve as a basis 
for providing higher evaluations on the basis of limitation 
of motion.  DeLuca, 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 
5255, 5260, 5261 (2004).

Her legs (inclusive of pain in her hips, legs and knees) are 
otherwise essentially normal.  Moreover, the veteran's 
physical examinations were repeatedly negative for 
instability, subluxation, weakness, abnormal movement, 
swelling, or deformity.  Likewise, there was no evidence of 
redness, heat, effusion, or crepitus.  And although, as 
alluded to, she had complaints of persistent pain, there was 
no objective indication that she had an antalgic gait or 
other gait disturbance.  Significantly, at her most recent VA 
examination, examination of her hips was entirely within 
normal limits except for pain on maximum flexion, which was 
limited bilaterally to flexion at 90 degrees.  Additionally, 
examination of the leg and knee were entirely within normal 
limits.
 
The Board also has considered whether the veteran may be 
entitled to higher ratings under other potentially applicable 
Diagnostic Codes, including 5256, 5257, and 5258.  But the 
evidence indicates she does not have ankylosis in either knee 
to be rated under Diagnostic Code 5256.  Ankylosis means 
complete bony fixation of her knee in a certain position, 
either favorable or unfavorable.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  See also Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996).

Under Diagnostic Code 5257, a 20 percent disability 
evaluation is warranted for moderate knee impairment, with 
recurrent subluxation or lateral instability.   However, 
there is no objective medical evidence of instability and/or 
recurrent subluxation of the veteran's knees.  They 
repeatedly have been entirely within normal limits.

In addition, under Diagnostic Code 5258, a 20 percent 
disability evaluation may be assigned where there is evidence 
of dislocated semilunar cartilage.  Here, the evidence is 
negative for dislocated semilunar cartilage and there are no 
indications of swelling or abnormal motion of the joint which 
are characteristic of dislocated semilunar cartilage.

As such, the Board does not find that a higher disability 
evaluation is warranted under Diagnostic Codes 5256, 5257, or 
5258.

Lastly, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  But this case does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  There has been no showing by the veteran that 
her disabilities have caused marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board does not have to refer this case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, for the reasons stated, the Board finds that 
the preponderance of the evidence is against the claims for 
initial ratings higher than 10 percent, on either a schedular 
or extra-schedular basis.  So the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

Entitlement to an initial disability rating in excess of 10 
percent for tibial stress fracture of the left lower 
extremity is denied.

Entitlement to an initial disability rating in excess of 10 
percent for tibial stress fracture of the right lower 
extremity is denied.





	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


